        Case:5:17-cv-00220-LHK
       Case   19-16122, 09/04/2019, ID: 11420687,
                                Document          DktEntry:
                                           1527 Filed       103, Page
                                                      09/04/19    Page11ofof11




                    UNITED STATES COURT OF APPEALS                       FILED
                           FOR THE NINTH CIRCUIT                          SEP 4 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
FEDERAL TRADE COMMISSION,                       No.   19-16122

                Plaintiff-Appellee,             D.C. No. 5:17-cv-00220-LHK
                                                Northern District of California,
 v.                                             San Jose

QUALCOMM INCORPORATED, A                        ORDER
Delaware corporation,

                Defendant-Appellant,

SAMSUNG ELECTRONICS COMPANY,
LTD.; et al.,

                Intervenors.

Before: Peter L. Shaw, Appellate Commissioner.

      Appellant’s motion to seal and intervenors’ motions to maintain under seal

portions of appendix volume I to appellant’s motion for a stay pending appeal

(Docket Entry Nos. 10, 52, 55, 57, 60, and 61) are granted. Within 14 days after

the date of this order, appellant shall submit a redacted appendix volume I for

public filing that redacts those portions of appendix volume I addressed in

appellant’s motion to seal (Docket Entry No. 10) and intervenors’ motions to

maintain the seal (Docket Entry Nos. 52, 55, 57, 60, and 61). The Clerk shall

maintain under seal appellant’s motion to seal and intervenors’ motions to maintain

the seal (Docket Entry Nos. 10, 52, 55, 57, 60, and 61).
